DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s Application filed on 2/20/2019
Claims 1-11\0 are pending. Claims 1, 5, and 9 are independent.

Priority
Acknowledgment is made of applicant's claim for priority as a continuation of PCT/JP2016/080034 filed on 10/7/2019, which designated the US. As per MPEP 1895.01 it is noted that in the instant continuation that ”the international application was published by the International Bureau pursuant to PCT Article 21” and as such “then a certified copy would not normally be necessary.”

Information Disclosure Statement
The information disclosure statements filed 2/20/2019 and 3/5/2019 have been considered. The corresponding PTO-1449s have been electronically signed as attached. Examiner acknowledges that applicant intended the 3/5/2019 IDS to be a correction to the 2/20/2019 IDS. Examiner would note that while the IDS notes an English translation of the ISR, no such translation was provided. However, such translation was available via Global Dossier and thus the reference could still be properly considered.

Drawings
The drawings, filed 2/20/2019, are considered in compliance with 37 CFR 1.81 and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  applicant, regards as the invention.
Regarding claim 1, the claim recites on lines 3-4 “ledger sheet data including a ledger sheet having a plurality of columns.” It is unclear and indefinite how the “ledger sheet data” relates to a “ledger sheet”. Specifically, it is unclear what distinction there is between saying “ledger sheet data” and “ledger sheet.” The ledger sheet inherently encompasses and communicates data, but it is unclear and indefinite then if “ledger sheet data” is meant to be some subset of the data within the ledger sheet, or is referring simply to the ledger sheet as the container of the data. Therefore, the scope of the claim is indefinite. Examiner would suggest possibly simplifying the claim language such as reciting “ledger sheet data including a plurality of columns”.

Dependent claims 2-4 inherit the same rejection as in parent claim 1.

Further regarding claim 4, the claim recites “file information of the ledger sheet”. It is unclear and indefinite what such “file information” is referring to within the claim. The “ledger sheet” introduced in claim 1 is independent of any “file.” The file in claim 1 is an “output file”, but it is unclear if the “file information of the ledger sheet” is meant to refer to this output file, or some other file information that is meant to contain the ledger sheet. Therefore, the scope of the claim is indefinite.
Regarding claim 5, the claim recites on lines 2-3 “ledger sheet data including a ledger sheet having a plurality of columns.” It is unclear and indefinite how the “ledger sheet data” relates to a 

Dependent claims 6-8 inherit the same rejection as in parent claim 5.
Further regarding claim 8, the claim recites “file information of the ledger sheet”. It is unclear and indefinite what such “file information” is referring to within the claim. The “ledger sheet” introduced in claim 5 is independent of any “file.” The file in claim 1 is an “output file”, but it is unclear if the “file information of the ledger sheet” is meant to refer to this output file, or some other file information that is meant to contain the ledger sheet. Therefore, the scope of the claim is indefinite.

Regarding claim 9, the claim recites on lines 2-3 “receiving … a retrieval target string which is obtained by combining words, characters, and numerical values.” However, the claim then later recites on lines 10-13 “determining whether or not the words, characters, and the numerical values included in the retrieval target string are included in the ledger sheet … and the positional information matches the retrieval target string.” It is unclear and indefinite how any “determining whether … positional information matches the retrieval target string” is to be performed when the recited retrieval target string is devoid of any relation to positional information. There is nothing recited in the claim that indicates “the retrieval target string” includes any “positional information” that can be matched. Therefore, the scope of the claim is indefinite.


Dependent claim 10 inherits the same rejection as in parent claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Milward et al., U.S. Patent Pub. No. 2017/0329749, with effective filing date of 5/16/2016 (hereinafter Milward) in view of U.S. Patent Pub. No. 2017/0228407, filed on 2/5/2016 (hereinafter Mano) and further in view of Bittles et al., U.S. Patent Pub. No. 2012/0296916 (hereinafter Bittles).

Regarding claim 1, Milward in the analogous art of extracting table data from files for indexing teaches:
A non-transitory computer-readable recording medium recording an indexed data generation program causing a computer to execute processing of: (See Milward Abstract and [0062] invention is embodied as a computer readable medium storing executable instructions, including for index generation as in [0039]).
generating ledger sheet output format data from ledger sheet data including a ledger sheet having a plurality of columns;  (See Milward [0032]-[0035] and Fig. 1A wherein input document includes a table (i.e. ledger sheet) and the table/ledger data is extracted and processed to generate an annotated representation of tables 112, which is table/ledger “output format data” that as in [0034]-[0035] encodes for each cell specific column and row positional context data to generate the annotated table/ledger data. A table is a ledger under the broadest reasonable interpretation of the term “ledger” which as disclosed in the specification and known describes data stored in a tabular layout. See also [0040]-[0041], [0043], [0052], and [0054]-[0059]).
generating index information for words, characters, or numerical values, [generally for] pieces of data corresponding to the plurality of columns included in the ledger sheet output format data; and (See Milward [0039] wherein index is created for the tabular/ledger annotated data as in Fig. 1A at 114 for the columns included in the annotated table/ledger data. See further [0043], [0052], and [0054]).
outputting [] the index information and the ledger sheet output format data. (See Milward Fig. 1A, [0034], and [0039] wherein the index information and annotated data is output based on the processing. See specifically as in [0041], Fig. 3, Fig. 8B, [0045], [0054], Fig. 5D and [0058]-[0059] wherein the annotated table output format data and index information are output from the processing in various formats).
Milward does not explicitly teach:
generating index information for words, characters, or numerical values, the index information including positional information capable of specifying attributes of the plurality of columns and a positional relationship in the ledger sheet data between pieces of data corresponding to the plurality of columns included in the ledger sheet output format data; and (But note the indexing as cited above, but not the specific format of how the tabular data is indexed when generating such index).
outputting an output file including the index information and the ledger sheet output format data. (But note the output generally as cited above, but not in an output file).
However, Mano in the analogous art of indexing table data teaches:
generating index information for words, characters, or numerical values, the index information including positional information capable of specifying attributes of the plurality of columns and a positional relationship in the ledger sheet data between pieces of data corresponding to the plurality of columns included in the ledger sheet output format data; and (See Mano [0035]-[0037] wherein an index is generated for table/ledger output data including an index structure for each column that captures “values included in the column” and also indicates the position as “row of the database table in which the value occurs” within that column. Thus the index generated specifies the attributes of the columns and the positional relationship of the values corresponding to the column. See further [0066]-[0068] and Figs. 3 and 4. And note as in [0027]-[0028] wherein tables include character, 
outputting … the index information and the ledger sheet output format data. (See Mano at least as in Fig. 11 and [0072] wherein the index information and ledger/table output data are output/stored as described).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mano with the teachings of Milward. One having ordinary skill in the art would have been motivated to combine the specific index generation including each value in a column and its position for indexing tabular formatted data as in Mano with the extracted table/ledger output format data and indexing of such table/ledger data as in Milward in order to reduce the memory size occupied by an index generated for a table. See Mano [0073] and [0084] wherein the specific index generated is compact over other index forms and minimizes memory requirements for storing the index. See further Mano as in [0081] indicating the indexing is applicable to all types of table/ledger data.
Then Milward in view of Mano does not explicitly teach:
outputting an output file including the index information and the ledger sheet output format data. 
However, Bittles in the analogous art of embedding encoded data and index data within an output file teaches:
outputting an output file including the index information and the ledger sheet output format data. (See Bittles Fig. 2, [0012]-[0013] and [0023]-[0026] wherein data elements (i.e. ledger data elements) are encoded and indexed including respective locations and stored in a file. The file 205 includes a section of encoded output format data 204 (i.e. annotated table data as in Milward, taught as output in XML) and index information 206. Such is included as in [0013], [0024], [0026] in a comment extended region of the file. See also [0030]-[0031]).


Regarding claim 2, Milward in view of Mano and Bittles as applied above to claim 1 further teaches:
The non-transitory computer-readable recording medium according to claim 1, wherein the output file includes encoded data which is obtained by encoding the ledger sheet output format data and the index information in an extended region of the output file. (See Bittles Fig. 2, Fig. 5 and [0012]-[0013] and [0023]-[0026] and [0030] wherein a comment extended region of the file stores the encoded output format data and index information).

Regarding claim 3, Milward in view of Mano and Bittles as applied above to claim 2 further teaches:
The non-transitory computer-readable recording medium according to claim 2, wherein the encoded data is data obtained by encoding the ledger sheet output format data for each of the attributes of the ledger sheet. (See Bittles [0024] encoding program encodes the data as encoded data elements according to a schema and as in Milward [0057], [0059] the annotated table data is extracted and encoded into XML for each/all attributes of the table/ledger data).

Regarding claim 4, Milward in view of Mano and Bittles as applied above to claim 1 further teaches:
The non-transitory computer-readable recording medium according to claim 1, wherein the index information is bitmap transposed index information which centers on the words, the characters, or the numerical values, and file information of the ledger sheet and the positional information. (See Mano [0027]-[0028] and [0035]-[0037] as well as Fig. 4 wherein the index generated centers on character, string, integer (i.e. numerical value), and other specified types with positional information of the table/ledger and note this is includes as in [0060] and inverse/transposed bitmap index information for the index as in [0035]-[0037]).

Regarding claim 5, Milward in the analogous art of extracting table data from files for indexing teaches:
An indexed data generation method comprising: (See Milward Abstract and [0024], [0032] wherein the invention is implemented as a method/process including for index generation as in [0039]).
generating, by a computer, ledger sheet output format data from ledger sheet data including a ledger sheet having a plurality of columns; (See Milward [0032]-[0035] and Fig. 1A wherein input document includes a table (i.e. ledger sheet) and the table/ledger data is extracted and processed to generate an annotated representation of tables 112, which is table/ledger “output format data” that as in [0034]-[0035] encodes for each cell specific column and row positional context data to generate the annotated table/ledger data. A table is a ledger under the broadest reasonable interpretation of the term “ledger” which as disclosed in the specification and known describes data stored in a tabular layout. See also [0040]-[0041], [0043], [0052], and [0054]-[0059]).
generating index information for words, characters, or numerical values, [generally for] pieces of data corresponding to the plurality of columns included in the ledger sheet output format data; and (See Milward [0039] wherein index is created for the tabular/ledger annotated data as in Fig. 1A at 114 for the columns included in the annotated table/ledger data. See further [0043], [0052], and [0054]).
outputting [] the index information and the ledger sheet output format data. (See Milward Fig. 1A, [0034], and [0039] wherein the index information and annotated data is output based on the processing. See specifically as in [0041], Fig. 3, Fig. 8B, [0045], [0054], Fig. 5D and [0058]-[0059] wherein the annotated table output format data and index information are output from the processing in various formats).
Milward does not explicitly teach:
generating index information for words, characters, or numerical values, the index information including positional information capable of specifying attributes of the plurality of columns and a positional relationship in the ledger sheet data between pieces of data corresponding to the plurality of columns included in the ledger sheet output format data; and (But note the indexing as cited above, but not the specific format of how the tabular data is indexed when generating such index).
outputting an output file including the index information and the ledger sheet output format data. (But note the output generally as cited above, but not in an output file).
However, Mano in the analogous art of indexing table data teaches:
generating index information for words, characters, or numerical values, the index information including positional information capable of specifying attributes of the plurality of columns and a positional relationship in the ledger sheet data between pieces of data corresponding to the plurality of columns included in the ledger sheet output format data; and (See Mano [0035]-[0037] wherein an index is generated for table/ledger output data including an index structure for each 
outputting … the index information and the ledger sheet output format data. (See Mano at least as in Fig. 11 and [0072] wherein the index information and ledger/table output data are output/stored as described).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mano with the teachings of Milward. One having ordinary skill in the art would have been motivated to combine the specific index generation including each value in a column and its position for indexing tabular formatted data as in Mano with the extracted table/ledger output format data and indexing of such table/ledger data as in Milward in order to reduce the memory size occupied by an index generated for a table. See Mano [0073] and [0084] wherein the specific index generated is compact over other index forms and minimizes memory requirements for storing the index. See further Mano as in [0081] indicating the indexing is applicable to all types of table/ledger data.
Then Milward in view of Mano does not explicitly teach:
outputting an output file including the index information and the ledger sheet output format data. 
However, Bittles in the analogous art of embedding encoded data and index data within an output file teaches:
outputting an output file including the index information and the ledger sheet output format data. (See Bittles Fig. 2, [0012]-[0013] and [0023]-[0026] wherein data elements (i.e. ledger data 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Bittles with the teachings of Milward and Mano. One having ordinary skill in the art would have been motivated to combine the output file with encoded data and embedded index data as in Bittles with the specific index generation including each value in a column and its position for indexing tabular formatted data as in Mano and the extracted table/ledger output format data and indexing of such table/ledger data as in Milward in order to ensure the index is carried with the file  allowing for faster processing of the included file data without changing the standard file format. See Bittles [0024] and [0031].

Regarding claim 6, Milward in view of Mano and Bittles as applied above to claim 5 further teaches:
The indexed data generation method according to claim 5, wherein the output file includes encoded data which is obtained by encoding the ledger sheet output format data and the index information in an extended region of the output file. (See Bittles Fig. 2, Fig. 5 and [0012]-[0013] and [0023]-[0026] and [0030] wherein a comment extended region of the file stores the encoded output format data and index information).

Regarding claim 7, Milward in view of Mano and Bittles as applied above to claim 6 further teaches:
The indexed data generation method according to claim 6, wherein the encoded data is data obtained by encoding the ledger sheet output format data for each of the attributes of the ledger sheet. (See Bittles [0024] encoding program encodes the data as encoded data elements according to a schema and as in Milward [0057], [0059] the annotated table data is extracted and encoded into XML for each/all attributes of the table/ledger data).

Regarding claim 8, Milward in view of Mano and Bittles as applied above to claim 5 further teaches:
The indexed data generation method according to claim 5, wherein the index information is bitmap transposed index information which centers on the words, the characters, or the numerical values, and file information of the ledger sheet and the positional information. (See Mano [0027]-[0028] and [0035]-[0037] as well as Fig. 4 wherein the index generated centers on character, string, integer (i.e. numerical value), and other specified types with positional information of the table/ledger and note this is includes as in [0060] and inverse/transposed bitmap index information for the index as in [0035]-[0037]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Milward et al., U.S. Patent Pub. No. 2017/0329749, with effective filing date of 5/16/2016 (hereinafter Milward) in view of U.S. Patent Pub. No. 2017/0228407, filed on 2/5/2016 (hereinafter Mano).

Regarding claim 9, Milward in the analogous art of extracting table data from files for indexing teaches:
A retrieval method comprising: (See Milward Abstract and [0024], [0032] wherein the invention is implemented as a method/process including for index generation and retrieval of data as in [0039] and [0042]).
receiving, by a computer, a retrieval target string which is obtained by combining words, characters, and numerical values; (See Milward [0039] and [0042] wherein search identifier is received which is values, etc. for retrieval).
referring to index information which is for the words, characters, or numerical values [generally for searching and matching] ledger sheet data including a ledger sheet having the plurality of columns … (See Milward [0039] and [0042] wherein search identifier is received and retrieves the matching data according to the index. And see Milward [0032]-[0035] and Fig. 1A wherein input document includes a table (i.e. ledger sheet) and the table/ledger data is extracted and processed to generate an annotated representation of tables 112, which is indexed as in [0039]). 
Milward does not explicitly teach:
referring to index information which is for the words, characters, or numerical values and includes positional information capable of specifying a positional relationship in ledger sheet data including a ledger sheet having the plurality of columns between pieces of data corresponding to the plurality of columns included in ledger sheet output format data which is generated from the ledger sheet data and attributes of the plurality of columns; and 
determining whether or not the words, the characters, and the numerical values included in the retrieval target string are included in the ledger sheet output format data and the positional information matches the retrieval target string.
However, Mano in the analogous art of indexing table data teaches:
referring to index information which is for the words, characters, or numerical values and includes positional information capable of specifying a positional relationship in ledger sheet data including a ledger sheet having the plurality of columns between pieces of data corresponding to the plurality of columns included in ledger sheet output format data which is generated from the ledger sheet data and attributes of the plurality of columns; and (See Mano [0026], [0040], [0042], [0044] [0054], [0057]-[0059], and [0063]-[0065] wherein a search for a target received query/string is processed by referring to an index as described in [0035]-[0037] generated for table/ledger output data including an index structure for each column that captures “values included in the column” and also indicates the position as “row of the database table in which the value occurs” within that column. Thus the index referred to for retrieval specifies the attributes of the columns and the positional relationship of the values corresponding to the column. See further [0066]-[0068] and Figs. 3 and 4. And note as in [0027]-[0028] wherein tables include character, string, integer (i.e. numerical value), and other specified types of attribute data that is indexed as described).
determining whether or not the words, the characters, and the numerical values included in the retrieval target string are included in the ledger sheet output format data and the positional information matches the retrieval target string. (See Mano [0002], [0032]-[0033], [0044], [0055], [0059], and [0063]-[0064] wherein determination is made of the data matching the target string is contained in the table/ledger as indexed and the specific position where located in the column/table as identified).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mano with the teachings of Milward. One having ordinary skill in the art would have been motivated to combine the specific indexed data retrieval using an index generated including each value in a column and its position for indexing tabular formatted data as in Mano with the extracted table/ledger output format data and indexing of such table/ledger data as in Milward in order to reduce the memory size occupied by an index generated for a table and reduce the number of lookup and value comparison operations required. See Mano [0057]-[0058] [0073] and [0084] wherein the specific index generated is 

Regarding claim 10, Milward in view of Mano as applied above to claim 9 further teaches:
The retrieval method according to claim 9, wherein the index information is bitmap transposed index information which centers on the words, the characters, or the numerical values, and file information of the ledger sheet and the positional information. (See Mano [0027]-[0028] and [0035]-[0037] as well as Fig. 4 wherein the index generated centers on character, string, integer (i.e. numerical value), and other specified types with positional information of the table/ledger and note this is includes as in [0060] and inverse/transposed bitmap index information for the index as in [0035]-[0037]).

Conclusion
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US2017/0329749
US2017/0228407
US2012/0296916

The pertinent prior art made of record but not relied upon for the rejections:
US2017/0116172 (See Abstract and Fig. 2 and Fig. 3B wherein table content data and table content data index are created and output for searching).
US2015/0278268 (See Abstract and [0003] dictionary encoding data for indexing).
US2008/0059488 (See Abstract and [0020] position indexing od data in document with as in Figs. 3A and 3B encoding and inverted indexing).
US2004/0015467 (See [00365] “index information is encoded within … file .. by writing the index information into a header.”
US 6,349,294 (See Abstract storing encoded data and index field for encoded data).
US2012/0303633 (See Abstract and [0041]-[0043] bitmap index for attributes and distinct values in columns).
US2009/0234818 (See Abstract extracting data from file and indexing into value maps for column attributes).
US2014/0369602 (See Abstract extracting tabular data).
*US2015/0379057 (See Abstract and [0005] index structured table data including as in [0043] table annotation and [0048] index building).
US 6,405,187 (See Abstract encoded vector index).
US2016/0371275 (See Abstract and [0024]  indexing extracted tables including [0087] value index vocabulary for every value in table).
US2015/0026556 (See Abstract extract tables and index).
US2015/0356169 (See Abstract indexing references to documents with block based posting lists and encoding).
US2013/0060740 (See Abstract compressed data group associated with tagging information for data processing and indexing).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        2/24/2021